DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.   
                                                                                                                                     1)       Claims 1-2, 6-8, 10-30, are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (U.S. 2015/0129145) in view of Super et al. (U.S. 8,293,072).
Claims 1, 6-7, 27: Chou discloses a method of making an absorbent cellulosic sheet.  The sheet is formed by: dewatering a papermaking furnish to form a web; creping the web under pressure in a nip between a transfer surface and a structured fabric, the structuring fabric including formed on warp yarns of the structured fabric, with knuckles being positioned along lines that are angled to the machine direction of the fabric.  The structuring fabric are having machine direction (MD) yarns that form knuckles extending in the MD lines along the structuring fabric and continuous lines of pockets extending in MD lines along the structuring fabric between the lines of knuckles, and the structuring fabric are having cross machine direction (CD) yarns that are completely located below a plane defined by the knuckles of the MD yarns at a top surface of the structuring fabric.  Pocket regions surrounding the knuckles are shown in Figures 10 and 11.  Chou does not specifically discloses knuckles angle of lines relative to the machine direction to be in the claimed range, however, it would have been obvious to one skilled in the art at the time the invention was filed, that the angle of lines relative to the machine direction be optimized in order to obtain desired results.  The web is dried to form the absorbent cellulosic sheet ([0037] – [0044]; figures).  Chou is silent on the sheet including projected regions formed in folds that are curved relative to the machine direction.   Super discloses an absorbent sheet that includes folds (Super, Figures 11A, 11C, 11D, 11F, 11G) that are in the machine direction.  It would have been obvious to one skilled in the art at time the invention was filed to combine the teachings of Chou and Super because the addition of folds of Super would increase the absorbency of the cellulosic sheet of Chou. 
Claim 2: the invention is disclosed per claim 1 above.   The creping transfer includes a roll (Chou, Figure 1).
Claim 8: the invention is disclosed per claim 1 above.   The structured fabric warp yarns configuration is disclosed (Chou, [0043], [0087], claims 20, 23, 28).
Claim 10: the invention is disclosed per claim 1 above. The planar volumetric density index is disclosed (Chou, [0044], [0084], [0085], Tables 1, 2, 3).
Claims 11-26, 28-30: the invention is disclosed per claim 1 above.  Super discloses an absorbent sheet that includes folds (Super, Figures 11A, 11C, 11D, 11F, 11G) that are in the machine direction.  Forming of the specific folds variations is not disclosed, however, it would have been obvious to one skilled in the art that forming the projected regions in folds be an obvious modification in the formation of the sheet in order to improve the fabric operation.
2)       Claims 3-5, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Super and further in view of Edwards et al. (U.S. 2008/0029235).   
           Claims 3-5: the invention is disclosed per claim 1 above.   Chou in view of Super are silent on the creping ratio.   Edwards discloses a similar process of making a fabric creped absorbent sheet and discloses a creping ratio ([0099], [0103] – [0107]).   It would be obvious to combine the teachings of Chou, Super and Edwards because the combination would provide for improved creping in the process of making a creped sheet of Chou.   It would have been obvious to one skilled in the art that the claimed range of creping ratio be optimized in order to obtain desired process results.
           Claim 9: the invention is disclosed per claim 1 above.  The length of knuckles is disclosed in Edwards [0155].   It would have been obvious to one skilled in the art that the knuckles length be optimized in order to improve the sheet creping characteristics.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.                                                  3)       Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,934,665.  Although the claims at issue are not identical, they are not patentably distinct from each other because the present application claims and the patent claims disclose a method of making a fabric-creped absorbent cellulosic sheet, the method including compactively dewatering a papermaking furnish to form a web, creping the web under pressure in a creping nip defined between a transfer surface and a structuring fabric, the structuring fabric including knuckles formed on warp yarns of the structuring fabric, with the knuckles being positioned along lines that are angled relative to the machine direction of the fabric, wherein the angle of lines relative to the machine direction is between about 100 and about 300, and drying the web to form the absorbent cellulosic sheet, wherein the absorbent cellulosic sheet includes a plurality of projected regions projecting from the absorbent sheet, the projected regions being formed in folds that are curved relative to a machine direction of the absorbent sheet.  It would have been obvious to one skilled in the art at the time the invention was filed, that the structuring fabric include pocket regions between the knuckles to improve absorbency of the cellulosic sheet. 

Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK HALPERN/Primary Examiner, Art Unit 1748